Case 3:18-cv-00650-I\/|HL Document 9-5 Filed 12/05/18 Page 1 of 2 PaQe|D# 180

SETLIFF j

494@ Dominion Boulevarcil
Glen Allen, Virgi:nia 23 060
Phone: 304-3774260 Fax; 304~377~]280
Www.setlifilaw-com

 

 

_Peter E. Scliurig ` Dire.c‘t Dial: 304-377-1276
pschnrig@setli'l:l`law..com September 1 1 2018 Dire`ct I*`ax: 304-377-1296

Filc No. 435-005

Via U.S. Mail & Emafl (Matthew@guntherlaw.com)
l\/latthevv J. Weinberg, Esq.

Gunther Law Group

4646 Princess Anne Road, Suite 101

Virginia Beach, VA 23462

Re: Polli v. White Pines, Inc.
Policy No: PA V 005 9538
Date ofLoss.' March 22, 2016

Dear Mr. Weinberg:

We have received your demand letter dated August 28, 2018 on behalf of your client,
Bryan Polli, related to the above incident and resulting litigation Penn-America Insurance
Company issued the above-referenced commercial general liability policy (the “Policy”) to
White Pines, Inc. dfb/ a LA’s Gentlemen’s Club (the “lnsured”).

As a preliminary matter, the Virginia Worker’s Compensation Act' (the “Act”) applies
to injuries “arising out of and in the course ot” an individual’s employment Va. Ann. Code
§ 65.2-300. When an employee sustains an injury, the Act provides the sole and exclusive
remedy available against the employer. Rasnick v. The Piftston Co., 237 Va. 65 S, 660, 379
S.E.Zd 353, 354 (1989). A physical act constitutes an accident within the meaning of the Act
When it appears that it Was the result of the actual risk out of the employment Reamer v.
Narional Servz'ce ladustries, 237 Va. 466, 470, 377 S.E.2D 627, 629 (1989). An accident
arises out of the employment if there is a causal connection between the employee’s injury
and the conditions under Which the employer requires the Work to be done. Plummer v.
Landmark Communications, [nc., 235 Va. 78, 87 366 S.E.Zd 73, 77 (1988).

Here, the damages suffered by Mr. Polli are obligated under the Act, Which provides
his sole and exclusive remedy against the lnsured. In addition, the Policy does not provide
coverage for this loss. Mr. Polli’s allegations do not fall Within the scope of any of the
Policy’s coverages and his bodily injury is further subject to multiple exclusions

Pr.o adding Legal E.Xperrjse to our C]jenfs, lVaIion Wjde

Case 3:18-cv-00650-I\/|HL Document 9-5 Filed 12/05/18 Page 2 of 2 Page|D# 181

SETLIFF ll LAW

September l], 2018
Page 2

If you have any further questions regarding the foregoing, please do not hesitate to
contact me. Moreover, please contact me as soon as possible if you disagree With our
position set forth in this letter. Please note Penn-Arnerica’s file number 18001754 on any
correspondence

Sincerely,

1079

Peter E. Schurig, Esq.

PEs/jiws

Pr‘o vfdjng Lega] Expertz'se to our C]ienf's, Na£z'-on Wjde

